As filed with the Securities and Exchange Commission September 3, 2015 File Nos. 033-31326 and 811-05878 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 50 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 51 [X] FRANKLIN VALUE INVESTORS TRUST (as successor to Franklin Value Investors Trust, a Massachusetts business trust) (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 (Registrant's Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2)of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Pursuant to Rule 414 under the Securities Act of 1933, Franklin Value Investors Trust, a Massachusetts business trust (FVIT- MA), and its successor, Franklin Value Investors Trust, a Delaware statutory trust (FVIT-DE), is filing this amendment to the registration statement of FVIT-MA, and FVIT-DE expressly adopts the registration statement of FVIT-MA as its own for all purposes of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended. PART A PROSPECTUS For the purpose of this EDGAR filing, the prospectus of Franklin Value Investors Trust, dated March 1, 2015, as supplemented March 16, 2015, is incorporated by reference to the electronic filings made on February 26, 2015 and March 16, 2015 under the Accession Numbers 0001379491-15-000165 and0001535538-15-000020, respectively. SUPPLEMENT DATED [OCTOBER 30], 2015 TO THEPROSPECTUS DATED MARCH 1, 2015 OF FRANKLIN VALUE INVESTORS TRUST (Franklin All Cap Value Fund, Franklin Balance Sheet Investment Fund, Franklin Large Cap Value Fund, Franklin MicroCap Value Fund, Franklin MidCap Value Fund, Franklin Small Cap Value Fund) I. The “Fund Summaries – Franklin MidCap Value Fund – Principal Risks” section beginning on page 11 is revised to add the following: Real Estate Investment Trusts (REITs) A REIT’s performance depends on the types, values and locations of the properties it owns and how well those properties are managed. A decline in rental income may occur because of extended vacancies, increased competition from other properties, tenants’ failure to pay rent or poor management. Because a REIT may be invested in a limited number of projects or in a particular market segment, it may be more susceptible to adverse developments affecting a single project or market segment than more broadly diversified investments. Loss of status as a qualified REIT under the U.S. federal tax laws could adversely affect the value of a particular REIT or the market for REITs as a whole. These risks may also apply to securities of REIT-like entities domiciled outside the U.S. II. The “Fund Details – Franklin MidCap Value Fund – Principal Risks” section beginning on page 60 is revised to add the following: Real Estate Investment Trusts (REITs) Equity REITs may be affected by any change in the value of the properties owned and other factors, and their prices tend to go up and down. A REIT’s performance depends on the types of and locations of the properties it owns and how well it manages those properties. A decline in rental income may occur because of extended vacancies, increased competition from other properties, tenants’ failure to pay rent or poor management. A REIT’s performance also depends on the company’s ability to finance property purchases and renovations and manage its cash flows. Because a REIT may be invested in a limited number of projects or in a particular market segment, it may be more susceptible to adverse developments affecting a single project or market segment than more broadly diversified investments. Loss of status as a qualified REIT under the U.S. federal tax laws could adversely affect the value of a particular REIT or the market for REITs as a whole. These risks may also apply to securities of REIT-like entities domiciled outside the U.S. III. The “Fund Details – Management” section beginning on page 69 is revised to add the following: Manager of Managers Structure Advisory Services and the Fund have received an exemptive order from the SEC that allows the Fund to operate in a “manager of managers” structure whereby Advisory Services, as the Fund’s investment manager, can appoint and replace both wholly-owned and unaffiliated sub-advisors, and enter into, amend and terminate sub-advisory agreements with such sub-advisors, each subject to board approval but without obtaining prior shareholder approval (the “Manager of Managers Structure”). The Fund will, however, inform shareholders of the hiring of any new sub-advisor within 90 days after the hiring. The SEC exemptive order provides the Fund with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of sub-advisory agreements with such sub-advisors. While there is no current intent for the Fund to operate in a Manager of Managers Structure, the use of the Manager of Managers Structure with respect to the Fund is subject to certain conditions that are set forth in the SEC exemptive order. Under the Manager of Managers Structure, Advisory Services has the ultimate responsibility, subject to oversight by the Fund’s board of trustees, to oversee sub-advisors and recommend their hiring, termination and replacement. Advisory Services will also, subject to the review and approval of the Fund’s board of trustees: set the Fund’s overall investment strategy; evaluate, select and recommend sub-advisors to manage all or a portion of the Fund’s assets; and implement procedures reasonably designed to ensure that each sub-advisor complies with the Fund’s investment goal, policies and restrictions. Subject to review by the Fund’s board of trustees, Advisory Services will allocate and, when appropriate, reallocate the Fund’s assets among sub-advisors and monitor and evaluate the sub-advisors’ performance. IV. The following information is added to the “Fund Details – Financial Highlights” section beginning on page 78: Financial Highlights Franklin All Cap Value Fund Six Months Ended April 30, 2015 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 13.01 Income from investment operationsa: Net investment incomeb 0.01 Net realized and unrealized gains (losses) 0.30 Total from investment operations 0.31 Less distributions from: Net investment income (0.01 ) Net realized gains (0.43 ) Total distributions (0.44 ) Net asset value, end of period $ 12.88 Total returnc 2.59 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.42 % Expenses net of waiver and payments by affiliates 1.26 % Net investment income 0.18 % Supplemental data Net assets, end of period (000’s) $ 45,683 Portfolio turnover rate 41.61 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin All Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 12.74 Income from investment operationsa: Net investment income (loss)b (0.03) Net realized and unrealized gains (losses) 0.29 Total from investment operations 0.26 Less distributions from: Net investment income — Net realized gains (0.43) Total distributions (0.43) Net asset value, end of period $ 12.57 Total returnc 2.33 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 2.11 % Expenses net of waiver and payments by affiliates 1.95 % Net investment income (loss) (0.51 )% Supplemental data Net assets, end of period (000’s) $ 8,020 Portfolio turnover rate 41.61 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin All Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 13.00 Income from investment operationsa: Net investment income (loss)b (—)c Net realized and unrealized gains (losses) 0.31 Total from investment operations 0.31 Less distributions from: Net investment income (—)c Net realized gains (0.43 Total distributions (0.43 Net asset value, end of period $ 12.88 Total returnd 2.60 % Ratios to average net assetse Expenses before waiver and payments by affiliates 1.61 % Expenses net of waiver and payments by affiliates 1.45 % Net investment income (loss) (0.01 )% Supplemental data Net assets, end of period (000’s) $ 64 Portfolio turnover rate 41.61 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cAmount rounds to less than $0.01 per share. dTotal return is not annualized for periods less than one year. eRatios are annualized for periods less than one year. Franklin All Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 13.09 Income from investment operationsa: Net investment incomeb 0.03 Net realized and unrealized gains (losses) 0.30 Total from investment operations 0.33 Less distributions from: Net investment income (0.05 ) Net realized gains (0.43 ) Total distributions (0.48 ) Net asset value, end of period $ 12.94 Total returnc 2.76 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.11 % Expenses net of waiver and payments by affiliates 0.95 % Net investment income 0.49 % Supplemental data Net assets, end of period (000’s) $ 3,042 Portfolio turnover rate 41.61 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Financial Highlights Franklin Balance Sheet Investment Fund Six Months Ended April 30, 2015 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 51.55 Income from investment operationsa: Net investment incomeb 0.12 Net realized and unrealized gains (losses) (1.12 ) Total from investment operations (1.00 ) Less distributions from: Net investment income (0.17 ) Net realized gains (7.59 ) Total distributions (7.76 ) Net asset value, end of period $ 42.79 Total returnc (1.46 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.91 % Expenses net of waiver and payments by affiliates 0.90 % Net investment income 0.55 % Supplemental data Net assets, end of period (000’s) $ 1,079,434 Portfolio turnover rate 14.89 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin Balance Sheet Investment Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 50.22 Income from investment operationsa: Net investment income (loss)b (0.04 ) Net realized and unrealized gains (losses) (1.10 ) Total from investment operations (1.14 ) Less distributions from: Net investment income — Net realized gains (7.59 ) Total distributions (7.59 ) Net asset value, end of period $ 41.49 Total returnc (1.83 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.66 % Expenses net of waiver and payments by affiliates 1.65 % Net investment income (loss) (0.20 )% Supplemental data Net assets, end of period (000’s) $ 84,856 Portfolio turnover rate 14.89 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin Balance Sheet Investment Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 51.48 Income from investment operationsa: Net investment incomeb 0.07 Net realized and unrealized gains (losses) (1.11 ) Total from investment operations (1.04 ) Less distributions from: Net investment income (0.01 ) Net realized gains (7.59 ) Total distributions (7.60 ) Net asset value, end of period $ 42.84 Total returnc (1.57 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.16 % Expenses net of waiver and payments by affiliates 1.15 % Net investment income 0.30 % Supplemental data Net assets, end of period (000’s) $ 11,402 Portfolio turnover rate 14.89 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin Balance Sheet Investment Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R6 Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 52.70 Income from investment operationsa: Net investment incomeb 0.21 Net realized and unrealized gains (losses) (1.14 ) Total from investment operations (0.93 ) Less distributions from: Net investment income (0.39 ) Net realized gains (7.59 ) Total distributions (7.98 ) Net asset value, end of period $ 43.79 Total returnc (1.25 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.50 % Expenses net of waiver and payments by affiliates 0.49 % Net investment income 0.96 % Supplemental data Net assets, end of period (000’s) $ 7,636 Portfolio turnover rate 14.89 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin Balance Sheet Investment Fund (continued) Six Months Ended April 30, 2015 (unaudited) Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 52.68 Income from investment operationsa: Net investment incomeb 0.17 Net realized and unrealized gains (losses) (1.14 ) Total from investment operations (0.97 ) Less distributions from: Net investment income (0.31 ) Net realized gains (7.59 ) Total distributions (7.90 ) Net asset value, end of period $ 43.81 Total returnc (1.34 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.66 % Expenses net of waiver and payments by affiliates 0.65 % Net investment income 0.80 % Supplemental data Net assets, end of period (000’s) $ 113,931 Portfolio turnover rate 14.89 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Financial Highlights Franklin Large Cap Value Fund Six Months Ended April 30, 2015 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 18.91 Income from investment operationsa: Net investment incomeb 0.07 Net realized and unrealized gains (losses) 0.28 Total from investment operations 0.35 Less distributions from: Net investment income (0.11 ) Net realized gains (0.24 ) Total distributions (0.35 ) Net asset value, end of period $ 18.91 Total returnc 1.91 % Ratios to average net assetsd Expenses 1.28 %e Net investment income 0.80 % Supplemental data Net assets, end of period (000’s) $ 163,692 Portfolio turnover rate 8.55 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Large Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 18.67 Income from investment operationsa: Net investment income (loss)b 0.01 Net realized and unrealized gains (losses) 0.28 Total from investment operations 0.29 Less distributions from: Net investment income — Net realized gains (0.24 ) Total distributions (0.24 ) Net asset value, end of period $ 18.72 Total returnc 1.61 % Ratios to average net assetsd Expenses 1.98 %e Net investment income (loss) 0.10 % Supplemental data Net assets, end of period (000’s) $ 40,193 Portfolio turnover rate 8.55 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Large Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 18.76 Income from investment operationsa: Net investment incomeb 0.06 Net realized and unrealized gains (losses) 0.26 Total from investment operations 0.32 Less distributions from: Net investment income (0.06 ) Net realized gains (0.24 ) Total distributions (0.30 ) Net asset value, end of period $ 18.78 Total returnc 1.79 % Ratios to average net assetsd Expenses 1.48 %e Net investment income 0.60 % Supplemental data Net assets, end of period (000’s) $ 4,827 Portfolio turnover rate 8.55 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Large Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R6 Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 18.87 Income from investment operationsa: Net investment incomeb 0.11 Net realized and unrealized gains (losses) 0.27 Total from investment operations 0.38 Less distributions from: Net investment income (0.19 ) Net realized gains (0.24 ) Total distributions (0.43 ) Net asset value, end of period $ 18.82 Total returnb 2.12 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.83 % Expenses net of waiver and payments by affiliates 0.83 %e Net investment income 1.25 % Supplemental data Net assets, end of period (000’s) $ 8,390 Portfolio turnover rate 8.55 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Large Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 18.86 Income from investment operationsa: Net investment incomeb 0.10 Net realized and unrealized gains (losses) 0.27 Total from investment operations 0.37 Less distributions from: Net investment income (0.16 ) Net realized gains (0.24 ) Total distributions (0.40 ) Net asset value, end of period $ 18.83 Total returnc 2.07 % Ratios to average net assetsd Expenses 0.98 % e Net investment income 1.10 % Supplemental data Net assets, end of period (000’s) $ 7,291 Portfolio turnover rate 8.55 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Financial Highlights Franklin MicroCap Value Fund Six Months Ended April 30, 2015 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 39.88 Income from investment operationsa: Net investment income (loss)b 0.03 Net realized and unrealized gains (losses) (1.19 ) Total from investment operations (1.16 ) Less distributions from: Net investment income — Net realized gains (3.65 ) Total distributions (3.65 ) Net asset value, end of period $ 35.07 Total returnc (2.55 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.17 % Expenses net of waiver and payments by affiliates 1.16 % Net investment income (loss) 0.19 % Supplemental data Net assets, end of period (000’s) $ 308,255 Portfolio turnover rate 5.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin MicroCap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R6 Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 39.94 Income from investment operationsa: Net investment incomeb 0.10 Net realized and unrealized gains (losses) (1.20 ) Total from investment operations (1.10 ) Less distributions from: Net investment income — Net realized gains (3.65 ) Total distributions (3.65 ) Net asset value, end of period $ 35.19 Total returnc (2.36 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.80 % Expenses net of waiver and payments by affiliates 0.79 % Net investment income 0.56 % Supplemental data Net assets, end of period (000’s) $ 22,628 Portfolio turnover rate 5.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin MicroCap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 39.90 Income from investment operationsa: Net investment incomeb 0.08 Net realized and unrealized gains (losses) (1.20 ) Total from investment operations (1.12 ) Less distributions from: Net investment income — Net realized gains (3.65 ) Total distributions (3.65 ) Net asset value, end of period $ 35.13 Total returnc (2.44 )% Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.93 % Expenses net of waiver and payments by affiliates 0.92 % Net investment income 0.43 % Supplemental data Net assets, end of period (000’s) $ 76,408 Portfolio turnover rate 5.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Financial Highlights Franklin MidCap Value Fund Six Months Ended April 30, 2015 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 16.13 Income from investment operationsa: Net investment incomeb 0.08 Net realized and unrealized gains (losses) 0.27 Total from investment operations 0.35 Less distributions from: Net investment income (0.11 ) Net realized gains (0.31 ) Total distributions (0.42 ) Net asset value, end of period $ 16.06 Total returnc 2.27 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.54 % Expenses net of waiver and payments by affiliates 1.35 % Net investment income 0.96 % Supplemental data Net assets, end of period (000’s) $ 135,992 Portfolio turnover rate 26.84 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin MidCap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 15.87 Income from investment operationsa: Net investment income (loss)b 0.02 Net realized and unrealized gains (losses) 0.26 Total from investment operations 0.28 Less distributions from: Net investment income — Net realized gains (0.31 ) Total distributions (0.31 ) Net asset value, end of period $ 15.84 Total returnc 1.84 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 2.24 % Expenses net of waiver and payments by affiliates 2.05 % Net investment income (loss) 0.26 % Supplemental data Net assets, end of period (000’s) $ 25,799 Portfolio turnover rate 26.84 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin MidCap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 16.09 Income from investment operationsa: Net investment incomeb 0.06 Net realized and unrealized gains (losses) 0.26 Total from investment operations 0.32 Less distributions from: Net investment income (0.06 ) Net realized gains (0.31 ) Total distributions (0.37 ) Net asset value, end of period $ 16.04 Total returnc 2.11 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.74 % Expenses net of waiver and payments by affiliates 1.55 % Net investment income 0.76 % Supplemental data Net assets, end of period (000’s) $ 989 Portfolio turnover rate 26.84 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Franklin MidCap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 16.23 Income from investment operationsa: Net investment incomeb 0.10 Net realized and unrealized gains (losses) 0.26 Total from investment operations 0.36 Less distributions from: Net investment income (0.15 ) Net realized gains (0.31 ) Total distributions (0.46 ) Net asset value, end of period $ 16.13 Total returnc 2.38 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 1.24 % Expenses net of waiver and payments by affiliates 1.05 % Net investment income 1.26 % Supplemental data Net assets, end of period (000’s) $ 4,612 Portfolio turnover rate 26.84 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. Financial Highlights Franklin Small Cap Value Fund Six Months Ended April 30, 2015 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 58.96 Income from investment operationsa: Net investment incomeb 0.13 Net realized and unrealized gains (losses) 0.37 Total from investment operations 0.50 Less distributions from: Net investment income (0.12 ) Net realized gains (5.09 ) Total distributions (5.21 ) Net asset value, end of period $ 54.25 Total returnc 1.40 % Ratios to average net assetsd Expenses 1.13 %e Net investment income 0.48 % Supplemental data Net assets, end of period (000’s) $ 1,192,672 Portfolio turnover rate 12.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Small Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 54.53 Income from investment operationsa: Net investment income (loss)b (0.05 ) Net realized and unrealized gains (losses) 0.32 Total from investment operations 0.27 Less distributions from: Net investment income — Net realized gains (5.09 ) Total distributions (5.09 ) Net asset value, end of period $ 49.71 Total returnc 1.06 % Ratios to average net assetsd Expenses 1.83 %e Net investment income (loss) (0.22 )% Supplemental data Net assets, end of period (000’s) $ 259,434 Portfolio turnover rate 12.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Small Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 58.40 Income from investment operationsa: Net investment incomeb 0.08 Net realized and unrealized gains (losses) 0.36 Total from investment operations 0.44 Less distributions from: Net investment income (—)c Net realized gains (5.09 ) Total distributions (5.09 ) Net asset value, end of period $ 53.75 Total returnd 1.30 % Ratios to average net assetse Expenses 1.33 %f Net investment income 0.28 % Supplemental data Net assets, end of period (000’s) $ 261,326 Portfolio turnover rate 12.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cAmount rounds to less than $0.01 per share. dTotal return is not annualized for periods less than one year. eRatios are annualized for periods less than one year. fBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Small Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Class R6 Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 61.09 Income from investment operationsa: Net investment incomeb 0.27 Net realized and unrealized gains (losses) 0.39 Total from investment operations 0.66 Less distributions from: Net investment income (0.44 ) Net realized gains (5.09 ) Total distributions (5.53 ) Net asset value, end of period $ 56.22 Total returnc 1.67 % Ratios to average net assetsd Expenses before waiver and payments by affiliates 0.61 % Expenses net of waiver and payments by affiliates 0.61 %e Net investment income 1.00 % Supplemental data Net assets, end of period (000’s) $ 65,675 Portfolio turnover rate 12.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Franklin Small Cap Value Fund (continued) Six Months Ended April 30, 2015 (unaudited) Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 61.01 Income from investment operationsa: Net investment incomeb 0.22 Net realized and unrealized gains (losses) 0.39 Total from investment operations 0.61 Less distributions from: Net investment income (0.31 ) Net realized gains (5.09 ) Total distributions (5.40 ) Net asset value, end of period $ 56.22 Total returnc 1.56 % Ratios to average net assetsd Expenses 0.83 %e Net investment income 0.78 % Supplemental data Net assets, end of period (000’s) $ 769,905 Portfolio turnover rate 12.43 % aThe amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. bBased on average daily shares outstanding. cTotal return is not annualized for periods less than one year. dRatios are annualized for periods less than one year. eBenefit of waiver and payments by affiliates rounds to less than 0.01%. Please keep this supplement with your prospectus for future reference. PART B STATEMENT OF ADDITIONAL INFORMATION For the purpose of this EDGAR filing, the statement of additional information of Franklin Value Investors Trust, dated March 1, 2015, is incorporated by reference to the electronic filings made on February 26, 2015 under the Accession Number 0001379491-15-000165. SUPPLEMENT DATED [OCTOBER 30], 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1 2015 OF FRANKLIN VALUE INVESTORS TRUST (Franklin All Cap Value Fund, Franklin Balance Sheet Investment Fund, Franklin Large Cap Value Fund, Franklin MicroCap Value Fund, Franklin MidCap Value Fund, Franklin Small Cap Value Fund) The Statement of Additional Information (SAI) is amended as follows: I. The second paragraph on page 1 is supplemented as follows: The unaudited financial statements in the Fund’s Semi-Annual Report to Shareholders, for the period ended April 30, 2015, are incorporated by reference (are legally a part of this SAI). II. The information under the sub-heading “Independent Board Members” in the section entitled “Officers and Trustees” beginning on page 21 of the SAI is replaced with the following: Independent Board Members Name, Year of Birth and Address Position Length of Time Served Number of Portfolios in Fund Complex Overseen or to be Overseen by Trustee 1 Other Directorships Held During at Least the Past Five Years Edward I. Altman, Ph.D. (1941) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since April 2015 17 None Principal Occupation During at Least the Past 5 Years: Max L. Heine Professor of Finance and Director of The Credit and Debt Markets Research Program, Salomon Center, Stern School of Business, New York University; editor and author of numerous financial publications; financial consultant; an adviser to numerous financial and publishing organizations; and formerly, Vice Director, Salomon Center, Stern School of Business, New York University. Ann Torre Bates (1958)
